Citation Nr: 0432060	
Decision Date: 12/03/04    Archive Date: 12/14/04

DOCKET NO.  03-13 787	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to service connection for a lower right spine 
disorder.

2.  Entitlement to a disability rating in excess of 10 
percent for a surgical scar of the right thigh, postoperative 
residuals of excision of exostosis of femur.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B. P. Tierney, Counsel




INTRODUCTION

The veteran served on active duty from February 1943 to 
November 1945.

This appeal arises from adverse decisions of the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. 
Petersburg, Florida, dated in April 2001, and Albuquerque, 
New Mexico, dated in April 2003.  The case has been forwarded 
to the Board of Veterans' Appeals (Board) for appellate 
review.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

On the VA Form 9, Appeal to Board of Veterans' Appeals, filed 
in April 2003 to perfect the veteran's appeal of the denial a 
rating greater than 10 percent for his service-connected 
scar, he noted disagreement with the denial of service 
connection for his low back disorder.  Thus, a remand of this 
matter is required to allow the RO the opportunity to provide 
the veteran with a statement of the case.  See Manlincon v. 
West, 12 Vet. App. 238 (1999).

With regard to the veteran's claim of entitlement to an 
increased rating for the scar, the Board notes that the RO 
has not complied with the duties to notify required by the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified as amended at 
38 U.S.C.A. § 5102, 5103, 5103A, 5107 (West 2002)).  Review 
of the veteran's claims folder reveals that a letter was sent 
to the veteran addressing the veteran's claims of entitlement 
to service connection in light of the VCAA; however, no such 
letter appears in the claims folder that would meet the 
requirements of the duty to notify for the issue of increased 
rating.  Particularly, compliance with the duty notify must 
specifically state, under §5103(a) and §3.159(b) (2004) what 
information and evidence the VA will obtain and what 
information and evidence will be the responsibility of the 
veteran.  Additionally, the notification must request that 
the claimant provide any evidence in the claimant's 
possession that pertains to the claim.  See Quartuccio v. 
Principi, 16Vet. App. 183, 187 (2002); 38 C.F.R. §3.159(b).

Notice is likewise taken that the criteria for the rating of 
skin disorders, including scarring, were modified as of 
August 30, 2002.  Review of the Statement of the Case 
provided to the veteran reveals that the language from the 
obsolete regulations was provided to the veteran.  Hence, 
this claim must also be evaluated under the amendments to 
38 C.F.R. § 4.118 (2004) and the veteran provided adequate 
notice of their provisions.

In an effort to assist the AMC/RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with the VCAA.  It remains the AMC/RO's 
responsibility to ensure that all appropriate development is 
undertaken in this case.  

Review of the recent VA examinations indicates that the 
veteran's surgical scar of the right thigh may be associated 
with underlying soft tissue damage.  Additionally, in 
November 1980, the veteran was noted to have a painful 
adherent scar with nerve fiber entrapment of the anteromedial 
thigh.  Review of subsequent VA examinations does not reveal 
that the possibility of nerve fiber entrapment was 
specifically addressed.  Given the veteran's consistent 
longstanding treatment for pain at the scar site, including 
the prescribed use of a cane and Percocet, the Board finds 
further medical evidence is necessary prior to appellate 
consideration of the veteran's claim.

Accordingly, the appeal is REMANDED to the RO via the AMC, in 
Washington, DC, for the following:

1.  The AMC/RO must review the claims file 
and ensure that all notification and 
development action required by 38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 2002) is 
fully complied with and satisfied.  See 
also 38 C.F.R. § 3.159 (2004).  

The AMC/RO should (1) inform the veteran 
about the information and evidence not of 
record that is necessary to substantiate 
the claims; (2) inform the veteran about 
the information and evidence that VA will 
seek to provide; (3) inform the veteran 
about the information and evidence the 
veteran is expected to provide; and (4) 
request or tell the veteran to provide any 
evidence in his possession that pertains 
to the claims.  See 38 C.F.R. 
§3.159(b)(1).  

The AMC/RO must ensure the notification 
complies with all applicable Court 
precedent, including Quartuccio, supra., 
and Charles v. Principi, 16 Vet. App. 370 
(2002).

2.  The AMC/RO should schedule the 
veteran for a VA examination to address 
the current residuals of the veteran's 
service-connected surgical scar of the 
right thigh, postoperative residuals of 
excision of exostosis of the right femur.  
The examiner should address whether there 
is objective evidence of pain on use of 
the right lower extremity and note the 
extent of functional limitation produced.  
The examiner should address whether there 
is evidence of nerve fiber entrapment of 
the anteromedial thigh produced by the 
scar tissue.  The claims folder should be 
made available to the examiner for review 
before the examination.

3.  After the development requested above 
has been completed, the AMC/RO should 
again review the record, specifically 
addressing the veteran's claim under both 
the old and new versions of 38 C.F.R. 
§ 4.118.  If the claim of entitlement to 
a disability rating greater than 10 
percent for a surgical of scar of the 
right thigh, postoperative residuals of 
excision of exostosis of femur remains 
denied, the appellant and his 
representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.

4.  The AMC/RO should issue a statement 
of the case to the veteran and his 
representative addressing the issue of 
entitlement to service connection for a 
lower right spine disorder.  The 
statement of the case should include all 
relevant law and regulations pertaining 
to the claim.  The veteran must be 
advised of the time limit in which he may 
file a substantive appeal.  38 C.F.R. 
§ 20.302(b) (2004).  This issue should be 
returned to the Board for further 
appellate consideration, only if an 
appeal is properly perfected.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, 
§ 707(a), (b), 117 Stat. 2651 (2003) (to be codified at 
38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	WARREN W. RICE, JR.
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




